DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No.  16/836,785 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application 16/836,785 disclosed similar limitations and function as claimed in the instant application such as: memory; and a processor configured to: receive input data at a layer of the machine learning neural network operation; receive a plurality of sorted filters to be applied to the input data; apply the plurality of sorted filters to the input data to produce a plurality of different feature maps; compress the plurality of different feature maps according to a sparsity of the feature maps; and store the plurality of different feature maps in the memory.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No.  16/836,785 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application 16/836,785 disclosed similar limitations and function as claimed in the instant application such as: wherein the machine learning neural network operation is executed at an inference stage and the sorted filters are sorted during training prior to executing the machine learning neural network operation at the inference stage.
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No.  16/836,785 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application 16/836,785 disclosed similar limitations and function as claimed in the instant application such as: wherein the processor is configured to store the plurality of different feature maps in the memory using NHWC formatting.
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No.  16/836,785 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application 16/836,785 disclosed similar limitations and function as claimed in the instant application such as: wherein the processor is configured to compress the plurality of different feature maps using run length encoding.
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No.  16/836,785 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application 16/836,785 disclosed similar limitations and function as claimed in the instant application such as: wherein the processor is further configured to store the compressed different feature maps in the memory according to the sparsity by transferring the compressed different feature maps across a link, and an amount of memory transfers used to store the compressed different feature maps resulting from the sorted filters is less than an amount of memory transfers used to store the compressed different feature maps resulting from unsorted filters.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No.  16/836,785 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application 16/836,785 disclosed similar limitations and function as claimed in the instant application such as: wherein the processor is further configured to decompress the input data when the input data is read from the memory in a compressed format.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No.  16/836,785 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application 16/836,785 disclosed similar limitations and function as claimed in the instant application such as: wherein the processor is further configured to write the input data to the memory in the compressed format and use the input data in an uncompressed format as next input data for a next layer of the machine learning neural network.
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No.  16/836,785 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application 16/836,785 disclosed similar limitations and function as claimed in the instant application such as: receiving input data at a layer of a machine learning neural network; receiving a plurality of sorted filters to be applied to the input data; applying the plurality of sorted filters to the input data to produce a plurality of different feature maps; compressing the plurality of different feature maps according to a sparsity of the feature maps; and storing the plurality of different feature maps.
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No.  16/836,785 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application 16/836,785 disclosed similar limitations and function as claimed in the instant application such as: wherein a machine learning neural network operation is executed at an inference stage and the sorted filters are sorted during training prior to executing the machine learning neural network operation at the inference stage.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No.  16/836,785 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application 16/836,785 disclosed similar limitations and function as claimed in the instant application such as: further comprising storing the plurality of different feature maps using NHWC formatting.
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No.  16/836,785 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application 16/836,785 disclosed similar limitations and function as claimed in the instant application such as: further comprising compressing the plurality of different feature maps using run length encoding.
Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No.  16/836,785 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application 16/836,785 disclosed similar limitations and function as claimed in the instant application such as: further comprising decompressing the input data when the input data is read from memory in a compressed format.
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No.  16/836,785 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application 16/836,785 disclosed similar limitations and function as claimed in the instant application such as: further comprising writing the input data to the memory in the compressed format and using the input data in an uncompressed format as the next input data for a next layer of the machine learning neural network.
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No.  16/836,785 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application 16/836,785 disclosed similar limitations and function as claimed in the instant application such as: receiving input data at a layer of a machine learning neural network; receiving a plurality of sorted filters to be applied to the input data; decompressing the input data; applying the plurality of sorted filters to the input data to produce a plurality of different feature maps; compressing the plurality of different feature maps according to a sparsity of the feature maps; and storing the plurality of different feature maps.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features:  wherein the sparsity of the different feature maps is determined according to sparse feature maps, in which each -19- 6040364-1ATI-190460-US-NP element in a feature map is a zero value, and non-sparse feature maps each having at least one non-zero value.
Claim 6 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features:  wherein the sparsity is determined according to one of: a number of zero values of a feature map; a number of consecutive zero values of a feature map; and a percentage of the zero values to a total number of values of a feature map.
Claim 7 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features:  wherein the sparsity is determined based on an amount of values of a feature map which are equal to or lower than an value threshold.
Claim 15 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: wherein the sparsity of the different feature maps is determined according to sparse feature maps, in which each element in a different feature map is a zero value, and non-sparse feature maps each having at least one non-zero value.
Claim 16 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: wherein the sparsity is determined according to one of: a number of zero values of a feature map; a number of consecutive zero values of a feature map; and a percentage of the zero values to a total number of values of a feature map.
Claim 17 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: wherein the sparsity is determined sparsity based on an amount of values of a feature map which are equal to or lower than an value threshold.
Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references are related to instant application subject matters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is (571)272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/Primary Examiner, Art Unit 2845